Per Curiam.

Thomas asserts that the court of appeals erred in dismissing his habeas corpus petition.
Thomas’s contention lacks merit because his claims are not cognizable in habeas corpus. See, e.g., Gaskins v. Shiplevy (1995), 74 Ohio St.3d 149, 150, 656 N.E.2d 1282, 1283 (double jeopardy); Cornell v. Schotten (1994), 69 Ohio St.3d 466, 467, 633 N.E.2d 1111, 1112 (ineffective assistance of counsel); In re Copley (1972), 29 Ohio St.2d 35, 58 O.O.2d 98, 278 N.E.2d 358 (equal protection); Mattox v. Sacks (1961), 172 Ohio St. 385, 16 O.O.2d 243, 176 N.E.2d 221 (improper remarks made' by prosecuting attorney). Thomas had adequate legal remedies by an appeal or postconviction relief to raise his claimed errors. See State ex rel. Massie v. Rogers (1997), 77 Ohio St.3d 449, 450, 674 N.E.2d 1383, 1383.
Based on the foregoing, the court of appeals properly dismissed the habeas corpus petition. Therefore, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.